889 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Paul Lawrence GORE, Defendant-Appellant.
No. 89-3839.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1989.

1
Before KRUPANSKY and RYAN, Circuit Judges, and EDWARD H. JOHNSTONE, Chief District Judge*.

ORDER

2
This matter is before the court upon consideration of the appellee's motion to dismiss.  Appellant has failed to respond.


3
A review of the documents before the court indicates that appellant appealed on September 12, 1989, from the order denying a presentence motion to withdraw a guilty plea.  Such an order is not a final appealable order.  The judgment and commitment order is the final judgment for purposes of an appeal in criminal cases.    Berman v. United States, 302 U.S. 211, 212 (1937);  United States v. Bratcher, 833 F.2d 69, 71 (6th Cir.1987), cert. denied, 108 S.Ct. 760 (1988).  The collateral order exception to the finality rule as set forth in Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949) does not apply to orders denying withdrawal of a guilty plea.    See United States v. Bratcher, 833 F.2d at 72.


4
It is ORDERED that the motion to dismiss be granted and the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 8, Rules of the Sixth Circuit.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation